Order, Supreme Court, New York County, entered May 7, 1979, which granted plaintiffs motion for partial summary judgment on the first cause of action, and denied defendant’s cross motion for summary judgment dismissing the complaint, and the judgment entered thereon July 10, 1979, in the sum of $500,000 with interest, modified, on the law and the facts and in the exercise of discretion, to vacate the judgment for the plaintiff and to deny plaintiffs motion for partial summary judgment, without costs and without prejudice to renewal after completion of pretrial discovery proceedings. Prior to the time she became his wife, an insurance policy in the sum of $500,000 was obtained on the life of the late wife of the plaintiff, together with whom he was in the restaurant business. Shortly thereafter, she was a victim of a homicidal beating by a person or persons yet unknown. The insurance company raises various grounds for denying recovery on the policy. However, we believe that there should be completion of all of the pretrial discovery proceedings before there is a final determination in this matter. Concur—Kupferman, J. P., Fein, Sandler, Bloom and Yesawich, JJ.